Citation Nr: 1504825	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  08-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for vision impairment, to include bilateral cataracts and pseudophakia, including as due to service-connected diabetes mellitus and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from April 1965 to January 1967 and from July 1967 to July 1970, including in Thailand.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied, in pertinent part, the Veteran's claim of service connection for vision impairment, to include bilateral cataracts and pseudophakia, including as due to service-connected diabetes mellitus and/or herbicide exposure.

In April 2012 and in January and July 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to verify the Veteran's alleged in-service herbicide exposure and schedule the Veteran for appropriate examination to determine the nature and etiology of his vision impairment.  The AOJ's efforts to document the Veteran's alleged in-service herbicide exposure are associated with the claims file and the requested examination occurred in April 2014.  An addendum to this examination report also was obtained in October 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record evidence shows only that the Veteran served in Thailand during active service; thus, his in-service herbicide exposure cannot be presumed.

2.  The record evidence indicates that the Veteran was not exposed to herbicides while in Thailand.

3.  The record evidence indicates that the Veteran's bilateral cataracts were removed surgically and the lenses in each of his eyes were replaced with artificial lenses.  

4.  The record evidence indicates that the Veteran does not experience any current disability due to impairment of vision and his bilateral cataracts and pseudophakia are not related to active service and were not caused or aggravated by his service-connected diabetes mellitus or his claimed in-service herbicide exposure.


CONCLUSION OF LAW

Vision impairment, to include bilateral cataracts and pseudophakia, was not incurred in or aggravated by active service, including as due to service-connected diabetes mellitus and/or herbicide exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in May 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the May 2007 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for vision impairment, to include bilateral cataracts and pseudophakia, including as due to service-connected diabetes mellitus and/or herbicide exposure.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the May 2007 VCAA notice was issued prior to the currently appealed rating decision issued in October 2007; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Vision Impairment

The Veteran contends that he incurred vision impairment, to include bilateral cataracts and pseudophakia, during active service.  He alternatively contends that his service-connected diabetes mellitus and/or his claimed in-service herbicide exposure while on active service in Thailand caused or contributed to his current vision impairment.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Vision impairment, to include bilateral cataracts and pseudophakia, is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because vision impairment, to include bilateral cataracts and pseudophakia, is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

It appears that a copy of the Veteran's enlistment physical examination at the beginning of his first period of service was not available for review.  The Veteran's available service treatment records show that, at his separation physical examination in December 1966, prior to the end of his first period of active service in January 1967, the Veteran's distant vision was 20/20 (or normal) in both eyes.  Clinical evaluation of his eyes was normal and he passed a color vision test.  The Veteran denied any medical history of eye trouble.

At his enlistment physical examination in July 1967 at the beginning of his second period of active service, clinical evaluation of the Veteran's eye was normal and distant vision was 20/20 (or normal) in both eyes.  The Veteran denied any medical history of eye trouble.

At his separation physical examination in June 1970, prior to the end of his second period of active service in July 1970, the Veteran denied any medical history of eye trouble.  His distant vision was 20/20 (or normal) in both eyes.  Clinical evaluation of his eyes was normal and he passed a color vision test.

The Veteran's available service personnel records show that he served in Thailand from February 5, 1968, to March 4, 1969.  His in-service duties included work in ordnance and supply.  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  His military occupational specialty (MOS) was stock control and accounting specialist.  The Veteran's DD Form 214 indicates that he had 1 day of Vietnam service on March 4, 1969.

The post-service evidence shows that, in a "Physician's Statement For Diabetes" dated on August 2, 2006, and date-stamped as received by the AOJ on August 24, 2006, B.H., M.D., stated that the Veteran had been diagnosed as having diabetes mellitus in March 2005 with "NO complications that are directly due to diabetes mellitus."

In a September 2006 letter from his VA health care provider, the Veteran was advised that a recent diabetic retinal screening had been normal.

In response to a request from the AOJ to verify whether the Veteran served in Vietnam, the National Personnel Records Center in St. Louis, Missouri (NPRC) notified VA in September 2006 that it was unable to do so.

On private outpatient treatment in December 2006, the Veteran's complaints included blurred vision.  The impression was diabetes mellitus with complications.

In a "Physician's Statement For Diabetes" dated on December 19, 2006, J.W., M.D., stated that the Veteran had been diagnosed as having diabetes mellitus in March 2005 with visual complications "that are directly due to diabetes mellitus."

On VA diabetes mellitus examination in January 2007, the Veteran denied having any vision problems.  There was no medical history of visual symptoms related to diabetes.  Physical examination of the eyes showed pupils equal, round, and reactive to light and accommodation, normal visual acuity, visual fields, and fundoscopic examination, and no cataracts were present.  The diagnosis was diabetes mellitus type II without visual impairment.

On VA outpatient treatment in February 2008, the Veteran complained of "blurry vision with his glasses."  The Veteran's visual acuity was 20/20 in the right eye and 20/25 in the left eye.  Physical examination of the eyes showed pupils equal, round, and reactive to light and accommodation without afferent pupillary defect, full extraocular movements and visual fields to confrontation.  The assessment included ametropia and "no evidence of ocular pathology."  The VA ophthalmologist recommended that the Veteran be prescribed eyeglasses or have his eyeglasses prescription updated.

In response to a request from the AOJ for verification of the Veteran's alleged in-service exposure to herbicides while on active service in Thailand between February 1968 and March 1969, the Joint Services Records Research Center (JSRRC) notified VA in July 2012 that it had been unable to locate unit records submitted by the Veteran's active service unit while he was in Thailand.  JSRRC stated that it coordinated its search with the U.S. Army Center for Military History and this organization confirmed that the Veteran's unit had been assigned to Khanchanburi, Thailand, from April 1968 to April 1969 and, prior to April 1968, it had been assigned to Fort Bragg, North Carolina.  JSRRC also stated that, to date, there were no historical records indicating "the spraying, testing, transporting, storage, or usage of herbicides at Khanchanburi, Thailand, during the reporting period."  Therefore, JSRRC concluded that it could not verify that the Veteran had been exposed to herbicides while serving in Khanchanburi, Thailand.  The RO documented the JSRRC's findings in a formal memorandum to the record dated later in July 2012.

On VA eye examination in April 2014, no complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any medical history of eye trauma, neoplasm, or incapacitating periods due to eye disease.  He reported being hospitalized in September 2013 for left eye cataract removal and in January 2014 for right eye cataract removal.  He also reported experiencing blurring in the right eye but no symptoms in the left eye.  Physical examination showed no diplopia, normal fundoscopic examination, no visual field defect or corneal disorder, distant visual acuity of 20/20 in both eyes, both intraocular lenses had been replaced with implants, bilateral pseudophakia, pupils equal, round, and reactive to light and accommodation, and full visual fields to confrontation.  The VA examiner stated that there was no visual disability present.  He also opined that it was less likely than not that the Veteran's pseudophakia was caused or aggravated by his service-connected diabetes mellitus.  The rationale for this opinion was, "The literature and my personal clinical experience show no cause and effect relationship between [type II] diabetes and cataract[s]."  The diagnoses were diabetes mellitus without retinopathy and bilateral pseudophakia.  

In an October 2014 addendum to the April 2014 VA eye examination, the VA ophthalmologist stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records again.  This examiner opined that it was less likely than not that the Veteran's bilateral cataracts and pseudophakia were caused or aggravated by active service or any incident of service, to include his claimed in-service herbicide exposure or service-connected diabetes mellitus.  (The Board notes parenthetically that it appears that part of the request for an addendum opinion may have been cut off in the printout of the addendum opinion itself.)  The rationale for this opinion was that the Veteran was 70 years old when his cataracts were diagnosed.  The rationale also was that there was no evidence of diabetic retinopathy.  "There was never any clinical indication that this [Veteran's] cataracts were...caused by anything other than an aging eye."  This examiner finally noted in his rationale that diabetes could "in some cases" contribute to cataracts "but this type of cataract usually occurs at a younger age."

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for vision impairment, to include bilateral cataracts and pseudophakia, including as due to service-connected diabetes mellitus and/or herbicide exposure.  The Veteran contends that he incurred vision impairment, to include bilateral cataracts and pseudophakia, during active service.  He alternatively contends that his service-connected diabetes mellitus and/or his claimed in-service herbicide exposure while on active service in Thailand caused or contributed to his current vision impairment.  The record evidence does not support any of the Veteran's assertions.  It shows instead that, although the Veteran complained of and was treated for vision impairment, to include bilateral cataracts and pseudophakia, since his service separation, he does not experience any current disability due to vision impairment which could be attributed to active service or any incident of service.  The record evidence also shows that neither the Veteran's service-connected diabetes mellitus nor his claimed in-service herbicide exposure caused or contributed to his vision impairment, to include bilateral cataracts and pseudophakia.

With respect to the Veteran's assertion that he was exposed to herbicides while on active service, the Board acknowledges that the Veteran's DD Form 214 indicates that he had 1 day of service in Vietnam on March 4, 1969, and was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  Although it is unclear from a review of the record evidence whether the Veteran actually had in-country duty in Vietnam on March 4, 1969, because this date also was the last day that he officially was in Thailand and was enroute back to CONUS (Continental United States) from his tour of duty in Thailand, the Board finds it reasonable to conclude that, at best, the Veteran may have been in Vietnam while in transit back stateside from his overseas tour of duty in Thailand.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  More importantly, the evidence as a whole does not suggest, nor does the Veteran contend, that he actually had in-country duty in Vietnam.  Because the Veteran's service personnel records do not show that he had in-country duty in Vietnam, his active service does not meet the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran did not have active service in Vietnam, his in-service herbicide exposure cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran has not contended that he was exposed to herbicides while on active service in Vietnam, he has contended that such exposure occurred while he was in Thailand.  As noted above, the JSRRC confirmed that the Veteran's unit had been assigned to Khanchanburi, Thailand, from April 1968 to April 1969 and, prior to April 1968, it had been assigned to Fort Bragg, North Carolina.  JSRRC also found no historical records indicating "the spraying, testing, transporting, storage, or usage of herbicides at Khanchanburi, Thailand" while the Veteran's unit was stationed there.  

The Board observes in this regard that the Department of Defense (DOD) has informed VA that there was only limited testing of tactical herbicides at Pranburi Military Reservation near Pranburi, Thailand, from April 2, 1964, through September 1964.  DOD also informed VA that this location was not near any Royal Thai Air Force Base (RTAFB).  Other than the 1964 testing, DOD has confirmed that herbicides were not used or stored in Thailand.  DOD further informed VA that no tactical herbicides (such as Agent Orange) were used within base perimeters in Thailand and only commercially available pesticides were used sporadically in those locations.  See M21-1MR, Part IV, subpart ii (2)(C)(10)(q).  The Board also is aware of VA Fast Letter 09-20 which outlines the procedures for adjudicating claims involving an assertion of in-service herbicide exposure while on active service in Thailand.  VA Fast Letter 09-20 provides that, in cases where the Veteran asserts that he or she was exposed to herbicides while on active service in Thailand, the DOD memorandum concerning herbicide use in Thailand (found in the M21-MR provision cited above) will be placed in the claims file.  If the assertion of in-service herbicide exposure can be resolved based on a review of this DOD memorandum, then no further development is required under VA Fast Letter 09-20.  Otherwise, a request for verification of the Veteran's active service (in an area in Thailand where herbicides were used) must be sent to the JSRRC.  See VA Fast Letter 09-20 (May 6, 2009); see also M21-1MR, Part IV, subpart ii (2)(C)(10)(q).  

In this case, as noted above, because the Veteran had active service in Thailand from February 5, 1968, to March 4, 1969, the DOD memorandum concerning herbicide use in Thailand was placed in the Veteran's claims file pursuant to VA Fast Letter 09-20.  Comparing the facts and circumstances of the Veteran's active service in Thailand with the DOD memorandum concerning herbicide use in Thailand, VA Fast Letter 09-20, and M21-MR, Part IV, subpart ii(2)(C)(10)(q) - all of which are to the same effect concerning herbicide use in Thailand - the Board finds that the Veteran did not serve in Thailand when herbicides were used and, when he was on active service in Thailand, he was not assigned to areas where herbicides had been used in 1964 (several years prior to his service in Thailand).  Thus, the Board concludes that any argument concerning the Veteran's alleged in-service herbicide exposure while on active service in Thailand to be without merit.

The Board also finds that, although the Veteran was not exposed to herbicide during active service, and although vision impairment, to include bilateral cataracts and pseudophakia, is not among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure, the record evidence also does not show that he experiences any current disability due to vision impairment, to include bilateral cataracts and pseudophakia, which could be attributed to his alleged in-service herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  The VA examiner noted in April 2014 that no visual disability was present following physical examination of the Veteran's eyes.  The April 2014 VA examiner also noted that the Veteran's bilateral cataracts had been removed surgically and replaced with artificial lenses (pseudophakia).  This April 2014 finding concerning no vision impairment is in accord with an earlier finding following VA examination in January 2007 that the Veteran had no vision impairment.

The Board acknowledges that, in a December 2006 statement, Dr. J.W. checked a series of boxes on a form labelled "Physician's Statement for Diabetes" in which he reported that the Veteran experienced visual complications as a result of his service-connected diabetes mellitus.  The Board notes in this regard that it is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed Dr. J.W.'s statement in light of this case law, the Board finds that it is not probative on the issue of whether the Veteran currently experiences vision impairment, to include bilateral cataracts and pseudophakia, which could be attributed to active service, including as due to his alleged in-service herbicide exposure.  First, there is no factual predicate in the record to support Dr. J.W.'s conclusion that the Veteran experienced current disability due to visual complications (or impairment).  Second, it is not clear what clinical data or other rationale supported Dr. J.W.'s "opinion" contained on this form.  Third, and perhaps most importantly, Dr. J.W. did not address the Veteran's assertion of in-service herbicide exposure in his December 2006 statement.  Thus, the Board finds that Dr. J.W.'s December 2006 statement is not probative on the issue of whether the Veteran's claimed vision impairment, to include bilateral cataracts and pseudophakia, is attributable to his claimed in-service herbicide exposure.

The Veteran finally has not identified or submitted any evidence, to include a medical nexus, which relates his claimed vision impairment, to include bilateral cataracts and pseudophakia, to his alleged in-service herbicide exposure.  Thus, the Board finds that service connection for vision impairment, to include bilateral cataracts and pseudophakia, is not warranted on a presumptive service connection basis as due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran also is not entitled to service connection for vision impairment, to include bilateral cataracts and pseudophakia, including as due to service-connected diabetes mellitus.  See 38 C.F.R. §§ 3.303, 3.304.  As noted above, the Veteran has contended that he incurred vision impairment, to include bilateral cataracts and pseudophakia, during active service.  He alternatively contends that his service-connected diabetes mellitus caused or aggravated (permanently worsened) his claimed vision impairment.  The record evidence does not support these assertions.  For example, the Veteran's service treatment records show no complaints of or treatment for vision impairment at any time during service, including as a result of diabetes mellitus.  Although a copy of the Veteran's enlistment physical examination from the beginning of his first period of active service is not available for review (as noted above), the Veteran's available service treatment records show that his vision was normal clinically at his enlistment and separation physical examinations at the end of each period of active service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence indicates that the Veteran does not experience any current disability due to his claimed vision impairment, to include bilateral cataracts and pseudophakia, which could be attributed to active service, including as due to service-connected diabetes mellitus.  The Board acknowledges that, since his service separation, the Veteran has been diagnosed as having and treated for diabetes mellitus and service connection is in effect for this disability.  The probative post-service evidence (in this case, VA examination reports dated in January 2007 and in April 2014) also do not support finding that there is any etiological relationship between the Veteran's claimed vision impairment and his service-connected diabetes mellitus.  The Board already has found that Dr. J.W.'s December 2006 statement is not probative.  By contrast, both of the VA examiners who saw the Veteran in January 2007 and in April 2014 concluded that, although diabetes mellitus was present, there was no vision impairment related to his diabetes mellitus.  The April 2014 VA examiner also opined in an October 2014 addendum that it was less likely than not that the Veteran's claimed vision impairment, to include bilateral cataracts and pseudophakia, was related to active service.  The April 2014 VA examiner's opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The findings and opinions of the VA examiners also are supported by the August 2006 statement from Dr. B.H. in which this private clinician found no complications, to include visual impairment, present as a result of the Veteran's diabetes mellitus.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  As noted elsewhere, the April 2014 VA examiner found no visual impairment present following physical examination of the Veteran's eyes.  This examiner also noted that the Veteran's bilateral cataracts had been removed surgically and replaced with artificial lenses (pseudophakia).  The Board has considered whether the Veteran experienced vision impairment, to include bilateral cataracts and pseudophakia, at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, it appears that the Veteran experienced bilateral cataracts during the pendency of this appeal.  It also appears, however, that the Veteran's lenses were replaced with artificial lenses and, following cataract surgery, he no longer experiences any disability due to bilateral cataracts which could be attributed to active service or any incident of service, including as due to service-connected diabetes mellitus or his claimed in-service herbicide exposure.  In summary, the Board finds that service connection for vision impairment, to include bilateral cataracts and pseudophakia, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of vision impairment have been continuous since service.  He asserts that he continued to experience symptoms relating to vision impairment (cataracts) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of vision impairment after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of vision impairment since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of vision impairment.  Specifically, the service separation examination report reflects that the Veteran was examined and his eyes were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to vision impairment for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1970) and initial reported symptoms related to blurred vision in approximately 2006 (a 36-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a duodenal or peptic ulcer (1978).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to his vision.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board finds it highly significant that, when initially examined for diabetes mellitus in January 2007, he denied any denied having any vision problems.  There also was no medical history of visual symptoms related to diabetes.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed a VA disability compensation claim for service connection for a duodenal (or peptic) ulcer in 1978, several years after his service separation, but did not claim service connection for vision impairment or make any mention of any relevant symptomatology.  He did not claim that symptoms of his vision impairment began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, his own previous histories of onset of symptoms given after service, and the record evidence showing no current disability due to vision impairment which could be attributed to active service or any incident of service, to include service-connected diabetes mellitus and/or herbicide exposure.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for vision impairment, to include bilateral cataracts and pseudophakia, including as due to service-connected diabetes mellitus and/or herbicide exposure, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


